DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 12/17/2021 have been entered. Claims 1-2 and 11-15 are amended. Claims 1-17 are pending in this application.

Response to Arguments
Applicant's arguments filed on 12/17/2021, have been fully considered and entered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Before replying to the argument: the claim language is very confusing and un-necessary long. 
One broad reasonable interpretation is still covered by Denoual alone, where the claim does not require that only some of the tiles be decoded and not all. To help advance the persecution, the examiner will use the interpretation of the applicant during the interview, that the advantage of this is sending only some of the tiles “region” of the frame, and hence only reconstructing that “region”, which save processing time and memory “buffer”.
The new amendment: “without reference to coordinates of a coordinate system” does not have support and is confusing, where any position should be with reference to certain coordinate system. The specification, P. 23 Lines 27-35, “a buffer space can be allocated but without linking the tile positioning unit to actual video data” is not supporting the language of the new statement. Applicant is advised to stick to the language used on the specification and to avoid the negative limitation if possible.
First Argument
The Examiner rejected claims 1-16 under 35 U.S.C. § 103 as allegedly being 
unpatentable over Denoual in view of Wul. Applicant submits that modifying the teachings of Denoual with those of Wul does not logically or reasonably lead to any of claim 1-6, and further that there would have been no motivation to modify the teachings of Denoual with those of Wul at the time of Applicant's invention.
…
Applicant also notes that besides the "tileID," the "TileRegionGroupEntry" also includes coordinates of tiles in the video frame. Denoual defines these coordinates according to “horizontal offset” and "vertical offset." Applicant submits that it is entirely self-evident that offset coordinates can only have meaning as measurements with respect to a specified reference point, such as an origin or corner of a video frame. Put another way, offset coordinates do not (and cannot be considered to) specify positions without reference to coordinates of a video frame or other coordinate system. Applicant further notes that as a matter of elementary geometry, an offset, which refers to a zero-dimensional point, cannot be interpreted as a boundary, which has at least one dimension (e.g. a straight or curved line). 
Reply
Examiner respectfully disagrees with the applicant’s analogy. For a given tile, the offset refers to the tile’s position, in most of the cases the upper corner. In other words, the intersection of the upper and left boundaries.

Second Argument
As a general matter, Denoual's teachings involve encoding and encapsulating video (media) data in a manner that includes only portions corresponding to one or more "Regions of Interest" ("ROIs"). In paragraph [0026], for example, Denoual teaches: Therefore, the method of the invention is suitable for 
In other words, it is an operational principle of Denoual's purported invention to transmit only a portion of a media stream to a client device. Correspondingly, it would render Denoual's purported invention unsuitable for its intended purpose if Denoual's teachings were to be modified to incorporate instead the unconditional transmission of media data that would otherwise be excluded by Denoual's disclosed methods.
Reply
Examiner respectfully disagrees with the applicant’s conclusion because it is obvious to one with ordinary skills in the art to consider the whole frame as a region of interest and this is an expected case for frames with complex motion.
Also as explained before replying to the argument, the claims did not specify that only some of the tiles be decoded and not all.

Third Argument:
Thus, a decoder may receive "encoded data for the complete pictures," but use "MCTS control data" to decode only a "subset of tiles." As such, Wu1's purported invention involves encoding and transmission of "encoded data for the complete pictures" (emphasis added). This is in contrast to Denoual's teaching of encoding and sending only a portion of media data associate with a ROI. 
Wu1 teaches that a frame may be partitioned into "tiles," and provides various example 
illustrations of partition configurations in Figures 7a-7g and paragraphs [0104]-[0111]. Wu1 further teaches in paragraph [0160] and Figure 14b, the "MCTS control data" specifies tiles according to top left 
With regard to buffer storage for decoded video frames, Wu1 does not teach or suggest 
anywhere that a "frame buffer" size is calculated by the decoder. Rather, Wu1 teaches in 
paragraph [0068] and Figure 4: 
The decoded frame temporary memory storage area (460) includes multiple frame buffer storage areas (461, 462, . . . , 46n). The decoded frame storage area (460) is an example of a decoded picture buffer. The decoder (450) uses the MA/CO RPS information (432) to identify a frame buffer (461, 462, etc.) in which it can store a decoded frame (451). The decoder (450) stores the decoded frame (451) in that 
frame buffer. (Emphasis added.) 
That is, the buffer used to store a "decoded frame" is identified from among a set of pre-existing frame buffers. There is no size calculation involved, much less a size calculation based on information on the video tile size of each of the plurality of tiles of the determined tile map (wherein the tile map is determined by the decoder). Applicant notes that the same is true of Denoual: there is no teaching or suggestion of calculating an output frame buffer size as there is in Applicant's claims. 
Reply
Examiner respectfully disagree. The applicant did not highlight support of the conclusion statement “As is known, each position in a raster scan corresponds to a scan row number and column number referenced to the frame. That is, raster scan positions are measured with respect to a coordinate system of the frame.”. Why this has to be with reference to the output frame, and not just to the region of interest? It is obvious to one of ordinary skills in the art to use the horizontal and vertical offset “shift” 
It is obvious to one with ordinary skills in the art to reconstruct some tiles or portion of the frame or region of interest, using buffers “virtual memory” with corresponding size without reconstructing the whole output frame.

Forth argument: 
Modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to "receiving by the decoder apparatus a bitstream ... wherein the bitstream further comprises embedded tile positioning information comprising tile identifiers and boundary identifiers" 
The Examiner asserted that Denoual's disclosure of a "tileID", “horizontal offset” and "vertical offset” teaches "tile identifiers" and "boundary identifiers" of claim 1. (CurrentOffice Action, page 4.) Applicant respectfully submits that Denoual does not teach "boundary identifiers," and further, that Denoual does not teach the parameters cited by the Examiner as being "embedded" in the "bit-stream." 
More specifically, as discussed above, Denoual teaches that the "tileID" and “horizontal offset” and "vertical offset” are defined in the "TileRegionGroupEntry," which is contained in the "MOOV" data structure of the "initialization segment file," and is not embedded the "bit-stream." As also discussed above, the "horizontal offset" and "vertical offset" reference geometric points with respect to a video frame, and therefore cannot be considered "boundary identifiers." 
As further discussed above, Wu1 teaches the positions of the top left and bottom right corner of a "tile group," measured in units of raster scan position. In an alternative syntax, Wu1 teaches left tile column and top row of a "tile group," also measured in units of raster scan position (paragraph [0150]). As with Denoual, these parameters reference geometric points with respect to a video frame, and there cannot 
Accordingly, Applicant submits that modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to "receiving by the decoder apparatus a bitstream ... wherein the bitstream further comprises embedded tile positioning information comprising tile identifiers and boundary identifiers." 
Reply
Examiner respectfully disagrees. 
For a given tile, the offset refers to the tile’s position, in most of the cases the upper corner. In other words, the intersection of the upper and left boundaries. Wu1 (Fig. 14a) further teaches the tile’ width and height which identifies the right and bottom boundaries.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Fifth argument: 
Modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to "extracting, by the decoder apparatus, from the received bitstream the tile identifiers 
and boundary identifiers" 
Even adopting, for the sake of argument only, the Examiner's interpretation that Denoual's disclosure of a "tileID" and “horizontal offset” and "vertical offset” teaches "tile identifiers" and "boundary 
Also as discussed above, Wu1 discloses an "identifier of the tile set" (or group), Wu1 does not teach a "tile identifier." In addition, the position parameters taught by Wu1 as being in units of raster scan positions locate corners of "tile groups" cannot be considered boundaries of anything, since they only locate points. 
Accordingly, Applicant submits that modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to "extracting, by the decoder apparatus, from the received bitstream the tile identifiers and boundary identifiers." 
Reply
Examiner respectfully disagrees. 
The applicant’s conclusion is not having support or reference to Denoual, where these are header data (Denoual, Fig. 4).  For a given tile, the offset refers to the tile’s position, the upper corner, the intersection of the upper and left boundaries. Wu1 (Fig. 14a) further teaches the tile’ width and height which identifies the right and bottom boundaries.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Sixth argument: 
Modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to "wherein a position of the given video tile relative to that of at least one more other given video tile is specified, 
The Examiner conceded that Denoual does not teach "wherein relative position of the given video tile and the at least one more other given video tile with respect to one another is specified by the predetermined relation, without reference to coordinates of the output video frame." Instead, the Examiner asserted that Wu1 teaches this limitation. Applicant respectfully submits that Wu1 does not teach what the Examiner acknowledged to be missing from the teachings of Denoual. 
Specifically, the Examiner cited to the disclosures in Wu1 of positions of the top left and bottom right corner of a "tile group," and left tile column and top row of a "tile group." However, as discussed above, Wu1 teaches that these parameters reference are measured in units of raster scan position, and therefore inherently reference the coordinate system of the frame. As such, they cannot specify the position of a tile "without reference to coordinates of a coordinate system." As also discussed, these parameters disclosed in Wu1 are geometric points with respect to a video frame, and there cannot be considered "boundary identifiers." 
Accordingly, Applicant submits that modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to "wherein a position of the given video tile relative to that of at least one more other given video tile is specified, without reference to coordinates of a coordinate system, by a predetermined relation between the one or more boundary identifiers of the given video tile and one or more other boundary identifiers of the at least one more other given video tile." 
Reply
Examiner respectfully disagree.
The applicant did not highlight support of the conclusion statement “position of a tile "without reference to coordinates of a coordinate system." The examiner considers the broadest reasonable 
As the applicant highlighted that Wu1 teaches this with respect to “tile group” and not the whole frame, hence it is obvious alternative to reference to the output frame or just to the region of interest. It is obvious to one of ordinary skills in the art to use the horizontal and vertical offset “shift” with reference to the previous tile or first tile of the “tile group” as an obvious alternative of using reference to the out frame specifically given that only a portion or region of interest is reconstructed.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Seventh argument: 
Modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to "determining by the decoder apparatus a tile map on the basis of the tile identifiers and boundary identifiers, wherein the tile map defines a spatial layout of a plurality of video tiles of the bitstream according to relative positions of the video tiles of the plurality with respect to one another, as specified, without reference to coordinates of a coordinate system, by respective predetermined relations between respective boundary identifiers of the video tiles of the plurality" 
The Examiner cited to the disclosure of tiles in paragraph [0006] and Figure 1a of Denoual as teaching "determining a tile map on the basis of the tile identifiers and boundary identifiers, the tile not any parameters or information that specifies "a spatial layout of a plurality of video tiles of the bitstream." Further, there is no teaching in Denoual of determining such a tile map by a "decoder apparatus." Rather, as discussed above, any of Denoual's parameters that the Examiner might interpret as some determinative of a "tile map" are contained in the encapsulation file, not the "bit-stream." Thus, there is not such determination made by the decoder in Denoual. In addition, because these are predefined parameters arriving at the decoder, applying ordinary logic, these parameters disclosed in Denoual cannot be interpreted as constituting a tile map determined by the decoder. 
Still further, Applicant submits that there is no teaching in either Denoual or Wu1 of "a spatial layout of a plurality of video tiles of the bitstream according to relative positions of the video tiles of the plurality with respect to one another, as specified, without reference to coordinates of a coordinate system." As discussed above, to the extent that Denoual and/or Wu1 disclose tile positioning, the positions are inherently tied to coordinate systems of a frame. 
In contrast, claim 1 describes, inter alia, "relative positions of the video tiles of the plurality with respect to one another, as specified, without reference to coordinates of a coordinate system." This may be considered conceptually as analogous to relative positions of pieces of a jigsaw puzzle, which may be "discovered" (e.g., by a person putting the puzzle together) without reference to a "frame" of the puzzle. The shapes - i.e., the "boundaries" - of the puzzle pieces can be used to arranges the pieces. It should be understood that this conceptual analogy may be useful for illustrative purposes, but should not be taken as limiting with respect any of the claims of the instant application. 
For at least the reasons above, Applicant submits that modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to "determining by the decoder apparatus a tile map on the basis of the tile identifiers and boundary identifiers, wherein the tile map defines a spatial layout 
Reply 
Examiner respectfully disagree.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., analogous to relative positions of pieces of a jigsaw puzzle, which may be "discovered" (e.g., by a person putting the puzzle together) without reference to a "frame" of the puzzle. The shapes - i.e., the "boundaries" - of the puzzle pieces can be used to arranges the pieces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant’s argument is contradicting with the previous arguments that Denoual or Wu1 are using tile reference to the output frame “tile map”.  As explained before the argument, if the claim is building the whole video frame then Denoual, alone, represent an obvious alternative, where it is obvious to have a frame mapped into tiles and then reconstructed this according to the position of the tiles within the video frame.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc
To help advance the persecution, the examiner will use the interpretation of the applicant during the interview, that the advantage of this is sending only some of the tiles “region” of the frame, and hence only reconstructing that “region or group of tiles”, which save processing time and memory “buffer”.

Eighth Argument
Modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to "calculating, by the decoder apparatus, a buffer size for the output video frame based on information on the video tile size of each of the plurality of tiles of the determined tile map" 
As discussed above, there is no teaching in Denoual or Wu1 of a decoder apparatus calculating a buffer size. More particularly, Wu1 teaches pre-existing buffers that may be used as temporary storage for decoded frames, but there is no calculation involved. There is certainly no teaching that "information on the video tile size of each of the plurality of tiles of the determined tile map" is used as a basis, or even taken into account, in calculating or even selecting one of the buffers of Wu1. 
Denoual mentions "buffer" four times, none of which in connection with an "output video frame." Again, there no teaching or suggestion of calculating a buffer size. 
Accordingly, Applicant submits that modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to "calculating, by the decoder apparatus, a buffer size for the output video frame based on information on the video tile size of each of the plurality of tiles of the determined tile map." 
Reply
Examiner respectfully disagree. 
As the examiner explained above, it is obvious to one with ordinary skills in the art to reconstruct group of tiles or portion of the frame or region of interest, to use buffers “virtual memory” with corresponding size.
On the other hand, the direct broadest reasonable interpretation of the claim is that the applicant is building the whole output frame, it is obvious alternative to reserve buffer size equal to the frame size.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Ninth Argument 
There would have been no motivation to modify the teachings of Denoual with those of 
Wu1 at the time of Applicant's invention. 
As discussed above, an operational principle of Denoual's purported invention is to be able to transmit only a portion of a media stream to a client device, and, it would render Denoual's purported invention unsuitable for its intended purpose if Denoual's teachings were to be modified to incorporate instead the unconditional transmission of media data that would McDONNELL BOEHNEN HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE,CHICAGO, IL 60606(31 2)91 3-0001otherwise be excluded by Denoual's disclosed methods. In contrast, Wu1's purported invention involves encoding and transmission of "encoded data for the complete pictures." As such, the Examiner's required modification of Denoual's teaching with those of Wu1 would necessarily result in the very arrangement that would undermine the operational 
Applicant therefore submits that, in accordance with M.P.E.P. § 2140.01 V and VI, there would have been motivation to modify the teachings of Denoual with those of Wu1 at the time of 
Applicant's invention. 
For at least the reasons above, Applicant submits that modifying the teachings of Denoual with those of Wu1 does not logically or reasonably lead to claim 1, and that claim 1 is allowable. 
Reply
The examiner respectfully disagrees.
As the applicant highlighted that Denoual's transmit only a portion of a media stream to a client device, and Wu1 can be used to teach alternative representation for this portion “group of tiles“. It is obvious to one with ordinary skills in the art that this portion can be the whole frame.
On the other hand, the direct broadest reasonable interpretation of the claim is that the applicant is building the whole output frame, and given that the claim uses tile reference position and then tile map, this is an obvious alternative of using a tile map and frame position which yields the same expected results.
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 and 12-15, recites “without reference to coordinates of a coordinate system”. The closest terms on specification, P. 23 Lines 27-35, as, “without linking the tile positioning unit to actual video data” is not supporting the above amendment. Applicant is advised to stick to the language used on the specification and to avoid the negative limitation if possible.
Regarding claims 2-11 and 16-17, dependent claims are rejected based on their dependency from the rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
s 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and 12-15, recites “without reference to coordinates of a coordinate system”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). These terms are used in the claim to mean, “without linking the tile positioning unit to coordinates of video frame” specification, P. 23 Lines 27-35. Applicant is advised to stick to the language used on the specification and to avoid the negative limitation if possible.
The examiner is also indefinite whether the claims are building the whole output frame or not, and if they are building the whole output frame, then the tile map is considered a coordinate system of the output frame and there should be some sort of missing step to reach from no reference to the output frame to a map “reference” of the output frame.  
Regarding claims 2-11 and 16-17, dependent claims are rejected based on their dependency from the rejected claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Denoual et al. (US 20160182927 A1) hereinafter Denoual in view of Wu et al. (US 20140301464 A1) hereinafter Wu1.
Regarding claim 1 (as best understood by the examiner), 
Denoual teaches a method of processing a bitstream by a decoder apparatus (decoder [0067]), the method comprising: 
receiving a bitstream, the bitstream comprising a plurality of bitstream parts, each one of the bitstream parts comprising encoded media data associated with a different video tile “tile”, representing a different region in an output video frame (Fig. 1a and 1b), the encoded media data of any given video tile being configured to be independently decodable (each video frame “timed sample” is composed of independently decodable tiles corresponding to spatial sub-parts “spatial subsamples” of the video frame [0272]. independent parameter is a 2-bit word that specifies that the tile comprises decoding dependencies related to samples only belonging to the same tile, as described above by reference to the definition of independent tiles [0451]); 
wherein tile positioning information comprising tile identifiers (tileID parameter is a unique identifier for the tile described by the group [00451]) and boundary identifiers (horizontal_offset and vertical_offset parameters are used to set an horizontal and a vertical offset, respectively, of the top-left pixel of the rectangular region represented by the tile, relative to the top-left pixel of the HEVC frame, in luma samples of the base region.  region_width and region_height parameters are used to set the width and height, respectively, of the rectangular region represented by the tile, in luma samples of the HEVC frame [0451]), 
wherein the tile identifiers include a given tile identifier identifying encoded media data belonging to a given video tile, the given tile identifier being associated with one or more of the boundary identifiers, each of the one or more boundary identifiers identifying at least one boundary of the given video tile identified by the given tile identifier (rectangular tiles: horizontal_offset and vertical_offset parameters are used to set an horizontal and a vertical offset, respectively, of the top-left pixel of the rectangular region represented by the tile, relative to the top-left pixel of the HEVC frame, in luma samples of the base region.  region_width and region_height parameters are used to set the width and height, respectively, of the rectangular region represented by the tile, in luma samples of the HEVC frame [0451]); 
determining a tile map on the basis of the tile identifiers and boundary identifiers, the tile map defining a spatial layout of a plurality of video tiles in the output video frame (A known mechanism to access spatial sub-parts of frames belonging to a video consists in organizing each frame of the video as an arrangement of independently decodable spatial areas generally referred to as tiles [0006]; Fig. 1a); and  
generating the output video frame on the basis of decoded media data of the plurality of video tiles and the tile map (Implied feature for HEVC decoder; reconstruction of the original video frame or region of interest [0376][0377]). 
However Denoual teaches a video bit-stream is encoded as a set of independent tiles, wherein this configuration enables to reconstruct only a spatial part of the original video that can correspond (for example, to the region of interest illustrated in FIG. 2, comprising tiles 3 and 7 ([0376][0377]), and hence it is obvious to one with ordinary skills in the art to reconstruct these tiles using buffers “virtual memory” with corresponding size without reconstructing the whole output frame. Denoual did not explicitly teach a position of the given video tile relative to that of at least one more other given video tile is specified, without reference to coordinates of a coordinate system, by a predetermined relation between the one or more boundary identifiers of the given video tile and one or more other boundary identifiers of the at least one more other given video tile; building tile map according to relative positions of the video tiles of the plurality with respect to one another, as specified by respective predetermined relations between respective boundary identifiers of the video tiles of the plurality.
Wu1 teaches position of the given video tile relative to that of at least one more other given video tile is specified, without reference to coordinates of a coordinate system, by a predetermined relation between the one or more boundary identifiers of the given video tile and one or more other boundary identifiers of the at least one more other given video tile (Fig. 14a: the syntax left_tile_column[i] and top_tile_row[i] identify the tile column and tile row [0150] and Fig. 14b: the syntax elements top_left[i] and bottom_right[i] specify the top-left corner and bottom-right corner, respectively, of a tile group “example of tile rectangle"… The values of top_left[i] and bottom_right[i] are tile group unit positions in a raster scan of the picture [0160], building tile map according to relative positions of the video tiles of the plurality with respect to one another, as specified by respective predetermined relations between respective boundary identifiers of the video tiles of the plurality (Wu represented on Fig. 11 reconstruction of tile set A “includes one of more tiles from Fig. 7”, hence the relation of the tiles within that tile set without reference to the complete output frame [0124]-[0126]). It is obvious to one with ordinary skills in the art to reconstruct these tiles using buffers “virtual memory” with corresponding size without the need to reserve full frame buffer size corresponding to reconstructing the whole output frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wu1 to the teachings of Denoual. The motivation for such an addition would be efficient alternative decoding given tile set “region-of-interest” within the pictures without decoding portions of the pictures outside of the given tile set (Wu1 [0007]).

Regarding claims 2 and 16, are rejected under the same reasoning as claim 1, where Denoual further teaches HEVC tiles, which are independently decodable bitstream units that represents rectangular regions of a video frame, which are arranged to form a video frame ([0451]).

Regarding claim 3,
The combination of Denoual and Wu1 teaches all the features of claim 2, as outlined above.
Denoual further teaches the tile positioning information further comprises orientation information, the orientation information enabling a decoder apparatus to align a predetermined boundary of the given video tile with a predetermined boundary of a rectangular reference space of the output video frame buffer (It is implied that the boundaries are defined by the four sides of the rectangular tiles with four edges “north, east, south, west”; HEVC tiles [0451]; Fig. 1a). It is obvious to define tiles boundaries (specifically with dependency flag [0451]), and to align them with frame buffer.

Regarding claim 5,
The combination of Denoual and Wu1 teaches all the features of claim 1, as outlined above.
Denoual further teaches wherein the bitstream comprises meta- frames, a meta-frame comprising a group of bitstream parts in the bitstream, the group of bitstream parts comprising encoded media data of video tiles forming a single output video frame (Tiling information is provided in a PPS (Picture Parameter Set) NAL Unit [0375]; For the sake of illustration, this can be a type of NAL unit equals to PPS NUT that specifies the tiles horizontal and vertical borders or a specific SEI message with NAL unit type equals to PREFIX_SEI_NUT that gives information on tiles and/or regions of interest or independently encoded spatial areas of the video [0418]).

Regarding claim 7,
The combination of Denoual and Wu1 teaches all the features of claim 1, as outlined above.
Denoual further teaches wherein at least part of the tile positioning information is contained in the bitstream, as one or more tile positioning units, wherein a tile positioning unit is a non-Video Coding Layer (non-VCL), Network Abstraction Layer (NAL) unit comprising a tile identifier identifying a video tile and one or more boundary identifiers for identifying one or more boundaries of the given video tile to which the tile positioning unit refers (For non-VCL NAL units, the server creates (at step 1604) a sample in the data part of the track with a timestamp value corresponding to current time.  Next, it looks at the specific type of this NAL unit to determine whether it can provide information on tiling configuration (step 1606) [0418]).

Regarding claim 9,
The combination of Denoual and Wu1 teaches all the features of claim 7, as outlined above.
Denoual further teaches the one or more NAL units being Video Coding Layer (VCL), NAL units and comprising encoded media data of one or more video tiles (VCL NAL units [0423]). It is obvious to one with ordinary skills in the art to implement these using other alternatives methods/flags.  

Regarding claim 10,
The combination of Denoual and Wu1 
Denoual further teaches wherein: (i) the bitstream is formatted as an HEVC bitstream (FIG. 9, comprising FIGS. 9a, 9b, and 9c, illustrates examples of tiles and slice segments in a HEVC bit-stream [0257]) or an extension thereof; and/or (ii) at least part of the tile positioning information is contained in one or more Supplemental Enhancement Information (SEI) messages, the one or more SEI messages comprising one or more tile identifiers and/or one or more boundary identifiers (SEI messages [0336]).

Regarding claims 4, 8 and 11 are rejected under the same reasoning as claim 1, where Denoual teaches HEVC tiles along a grid with start position, width and height (Denoual [0451]) and Wu1 tile group that represent a region of interest (Wu1, Figs. 7 and 11), and it is obvious to define neighbor tiles and boundaries (Denoual [0451]), and to reconstruct the tile on a buffer with corresponding size (Wu1, Figs. 7 and 11).

Regarding claims 12 “encoding method”, 13 “decoding apparatus”, 14 “encoding apparatus” and 15 “CRM decoder” are rejected under the same reasoning as claim 1 “decoder method”, where Denoual teaches HEVC encoder [0056]/decoder [0067] ([0357][0358], Fig. 8).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Denoual in view of Wu1 and in further view of Wu et al. (US 20160100196 A1) hereinafter Wu.
Regarding claim 6,
The combination of Denoual and Wu1 teaches all the features of claim 5, as outlined above.
Denoual
Wu teaches meta-frame delimiters (the decoder can identify an access unit delimiter "AUD" NAL unit in the elementary bitstream that indicates the beginning of encoded data for the next picture [0080]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wu to the teachings of Denoual and Wu1. The motivation for such an addition would be implement an efficient indication of start/end of encoded picture/frame/access unit according to H.265/HEVC standard for real-time communication or other scenarios requiring ultra-low latency or low latency (Wu [0080]).

Regarding claim 17, is rejected under the same reasoning as claim 6, where “order counter” is defined as alternative usage of delimiter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419